Citation Nr: 0122860	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  00-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the tongue for accrued benefit purposes.  
 
2.  Entitlement to service connection for the cause of the 
veteran's death.  

(The issue of whether the appellant may be recognized as the 
veteran's surviving spouse for Department of Veterans Affairs 
death benefit purposes is the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active service from November 1948 to October 
1952.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, determined that the appellant had not 
submitted well-grounded claims of entitlement to service 
connection for both squamous cell carcinoma of the tongue and 
the cause of the veteran's death and denied the claims.  In 
March 2000, the appellant was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  The 
appellant has been represented throughout this appeal by the 
Disabled American Veterans.  


REMAND
The appellant asserts that service connection for squamous 
cell carcinoma of the tongue for accrued benefit purposes and 
the cause of the veteran's death is warranted as his fatal 
cancer was incurred secondary to his service-connected 
nicotine dependence.  Initially, the Board observes that the 
RO denied the appellant's claims of entitlement to service 
connection for squamous cell carcinoma of the tongue for 
accrued benefit purposes and the cause of the veteran's death 
upon its determination that the appellant had not submitted 
well-grounded claims.  The statutes and regulations governing 
the adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the appellant of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate her 
claim.  The VA shall make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000); enacted 
at 38 U.S.C.A. §§ 5103, 5103A, 5107(West Supp. 2001).  The 
appellant's claims have apparently not been considered under 
the amended statutes.  Therefore, the claims must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

2.  The RO should then readjudicate the 
appellant's claim of entitlement to 
service connection for squamous cell 
carcinoma of the tongue and the cause of 
the veteran's death with express 
consideration of the provisions of 38 
U.S.C.A. § 1103 (West 1991 & Supp. 2001).  
If the claims are denied, the appellant 
and her accredited representative should 
be provided with a supplemental statement 
of the case and be given the opportunity 
to respond.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991) (Historical and Statutory 
Notes). In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this 


REMAND is to allow for due process of law.  No inference 
should be drawn regarding the final disposition of the 
appellant's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

